DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response received May 27, 2021 is acknowledged.

Claims 72-98 are pending in the instant application.

Applicant’s election without traverse of the invention of group I, drawn to antibodies that bind factor XI, and the AM1 antibody species comprising CDRs of SEQ ID NOs:6, 27, 5, and 16-18 in the reply filed on May 27, 2021 is acknowledged.  In view of the lack of prior art concerning the elected species, the species requirement has been vacated.

Claims 72-86 are allowable.

Claims 72-86 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 87, 88, and 93-98, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 89-92, directed to the invention(s) of anti-idiotypic antibodies and methods of use thereof do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I, II, and V as set forth in the Office action mailed on March 12, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Jacobstein on June 28, 2021.

The application has been amended as follows: 

In the claims:

In claim 72, the negative limitations “wherein HCDR2 is not SEQ ID NO: 4,” in part (i), “wherein HCDR2 is not SEQ ID NO: 8,” in part (ii), and “wherein HCDR2 is not SEQ ID NO: 10,” in part (iii) have been deleted.

In claim 73, the negative limitations “and wherein HCDR2 is not SEQ ID NO: 4,” in parts (a)(ii) and (b)(ii) have been deleted.

In claim 73, the negative limitation “and wherein HCDR2 is not SEQ ID NO: 8,” in part (c)(ii) has been deleted.

In claim 73, the negative limitation “and wherein HCDR2 is not SEQ ID NO: 10,” in part (d)(ii) has been deleted.



Claims 89-92 have been deleted.


Claims 72-88 and 93-98 are allowable.
Applicant has claimed antibodies that bind to factor XI which are defined by CDR sequences identified by SEQ ID number, methods of making such antibodies using polynucleotides and host cells, as well as methods of administering such antibodies to treat thromboembolic disorders.  The claimed antibodies are similar to, but distinct from, prior art antibodies NOV1090 and/or NOV1401 (see WO 2016/207858 as well as US 10,465,011) which are known to inhibit the coagulation promoting activities of factor XI.  Specifically, as detailed in the working examples of the instant application, applicant started with the biological sequences of the NOV1090 clone and mutagenized CDR2 of the heavy chain and CDR3 of the light chain in an effort to increase antigen binding affinity while keeping the sequences of the other four CDRs constant (see most particularly example 1).  Applicant succeeded in this effort and generated clones AM1, AM2, AM3, and AM4, with instant Table 1 proving a breakdown of the relevant sequences and their origin.  It should be noted that the claims appear to indicate more sequence diversity than which is actually present.  For example, claim 72 recites that the HCDR1 can be one of four sequences.  However, it is well known in the art that the boundaries for a CDR can be defined in multiple ways, with Kabat perhaps being most common yet others such as Chothia, Combined, and IMGT all being very routine and well known to artisans at the time of the invention (see also pages 61-62 of the instant specification).  Thus SEQ ID NOs:3, 6, 7, and 9 are simply different ways to define where HCDR1 begins and ends using different art accepted nomenclatures, and the instant claims are replete with recitations of CDR sequences defined using these fours most common definitions (i.e. Kabat, Chothia, Combined and IMGT).  However, as was 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644